UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LINDA ELAINE MINOR,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-02-97)


Submitted:   June 24, 2004                 Decided:   June 29, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Helen Eckert Phillips, Stanardsville, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Roanoke, Virginia,
William   F.    Gould,   Assistant   United  States  Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Linda Elaine Minor appeals her conviction, entered upon

a written plea agreement, of distribution of cocaine base, in

violation of 21 U.S.C. § 841 (2000).       As part of her written plea

agreement, Minor expressly waived her right to appeal her sentence,

and acknowledged that drug weight was a factual matter to be

determined by the district court, that the court could find her

responsible   for   a   higher    or   lower    amount,    and   that   such

determination of drug weight by the district court was not a basis

on which she could rely to seek to withdraw her plea.            Following a

proper Fed. R. Crim. P. 11 hearing, the district court accepted

Minor’s plea and sentenced her to forty-six months' imprisonment,

three years of supervised release, and a $100 special assessment.

           Minor claims on appeal that the district court erred in

adopting the drug weight set forth in her presentence report,

rather than that set out in her plea agreement.           As to this claim,

we find that Minor knowingly and voluntarily waived her right to

appeal.   United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

           We therefore dismiss Minor’s appeal.           We dispense with

oral   argument   because   the   facts   and    legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED


                                  - 2 -